Citation Nr: 1645628	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  06-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to May 1968, to include combat service in the Republic of Vietnam.  The Veteran died in October 1995; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

In December 2008 and July 2011, the Board remanded the claims for further development.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2011 remand, the Board noted that VA had attempted to obtain records from the Mount Sinai Hospital in Manhattan, where the Veteran was treated for his last illness, under the Veteran's first and last names, and that facility indicated that it was unable to locate any information on him.  The evidence of record showed, however, that the Veteran frequently identified himself using only his middle and last names.  The Board therefore instructed the AOJ to again attempt to obtain these records using the Veteran's middle and last names.

The Board further instructed the AOJ to request authorization to obtain records from the Veteran's other medical treatment providers, and specifically instructed that "the RO must request records from all providers under both the Veteran's first, middle and last names.  Each health care provider should be asked to look for records under the Veteran's full name, as well as just his middle and last names."

In October 2013, the appellant submitted numerous VA Forms 21-4142 identifying the Veteran's treatment providers, including one for Mount Sinai.  These forms were then sent to the various providers, requesting that they provide the relevant records.  The letters accompanying these requests included the Veteran's name and date of birth, but did not request that the providers perform a search under the Veteran's middle and last name, as was very clearly ordered by the Board's prior remand.  A response from the Tufts Medical Center showed only the Veteran's first and last name, and a November 2013 telephone communication with Columbia Memorial Hospital showed that they did have the appellant's records but found none listed under the Veteran's first name.

The Board regrets the further delay in processing this claim, however, the United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore finds that this case must, once again, be remanded in order to attempt to obtain all relevant private treatment records, and, if additional records are found, to obtain a new VA medical opinion.

While on remand, the appellant is also afforded another opportunity to obtain the Veteran's detailed death certificate which identifies the cause of death and to submit that death certificate to VA.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must inform the appellant that pursuant to New York law she should secure a detailed death certificate which provides the full cause of the Veteran's death.  Upon receipt of this document the appellant should submit it to VA.

2.  The AOJ must again ask the appellant to identify all providers who treated the Veteran's liver and psychiatric disorders.  She should also authorize VA in writing to secure all pertinent records from any named provider to include: 1995 treatment at Mount Sinai Hospital in Manhattan; Dr. Incao, now of Denver, Colorado; Dr. Lups, of Liberty Medical and Therapeutic Arts; Dr. Tick of The Sanctuary for Psychotherapy and Advanced Learning; Dr. Mustafa of Kingston, New York; Dr. Catalona; Dr. Maliakkal; the Albany Medical Center Hospital; and any other named provider.  The AOJ must then request that each provider look for records under both a) the Veteran's first, middle, and last names; and b) under ONLY his middle and last name.  

All records received should be associated with the claims file.  If the AOJ cannot locate any records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate the records would be futile.  Then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  If any additional records or evidence is received, and in the absence of medical evidence showing that the Veteran died due to factors other than liver disease, the AOJ must forward the Veteran's claims file to an appropriate physician with expertise in liver disorders.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.

Following a review of the record, the physician must opine whether it is at least as likely as not, i.e., there is at least a 50/50 chance, that the Veteran's fatal liver disease was related to in-service exposure to Agent Orange.  A complete rationale for any opinion offered must be provided.  The examiner must specifically comment on the opinions offered by Doctors Incao, Tick, and Lups.  

If the physician is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the physician must specifically explain why the cause of the Veteran's fatal liver disease is unknowable. 

4.  If any additional records or evidence is received, and in the absence of medical evidence showing that the Veteran died due to factors other than liver disease, the AOJ must also forward the Veteran's claims file to an appropriate psychiatrist to address the impact of the Veteran's posttraumatic stress disorder (PTSD) on the cause of death.  The psychiatrist must be provided access to the appellant's VBMS file and Virtual VA file.  The psychiatrist must address all of the following questions:

	is it at least as likely as not that PTSD contributed substantially or materially to his death; OR 

	is it at least as likely as not that PTSD combined to cause his death; OR 

	is it at least as likely as not that PTSD aided or lent assistance to the production of his death; OR 

	is it at least as likely as not, that PTSD rendered the Veteran materially less capable of resisting the effects of the fatal liver disease.  

A complete rationale for any opinion offered must be provided.  In preparing an opinion, the reviewing psychiatrist must know that it is not sufficient to show that the PTSD casually shared in producing death, but rather it must be shown that there was a causal connection.  

If the reviewing psychiatrist is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the reviewing psychiatrist must specifically explain why the relationship between PTSD and the cause of the Veteran's death is unknowable.

5.  After the development requested has been completed, the AOJ must review all obtained reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  Thereafter, the AOJ should readjudicate the claims.  If any benefit is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




